Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carol Thorstad-Forsyth Reg. No. 56455 on 05/02/2022. 
   
The following claims have been amended as follows: 

1.	(Currently Amended)  A mobile device comprising: 
a display configured to present a user interface to a user;
a plurality of sensors; and
a processor configured to:
            receive first sensor data comprising fingerprint data from at least one first sensor of the plurality of sensors,
            authenticate the user based on the first sensor data,
receive second sensor data from at least one second sensor of the plurality of sensors,
determine a hand of the user that is holding the mobile device based on the first sensor data and the second sensor data which are weighted differently for determining the hand of the user that is holding the mobile device, 
identify, based on the determination and a user profile, a first user interface to be presented on the display,
subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device, and
adjust the user interface based on the received user instruction.
14. 	(Currently Amended) A method for adjusting a user interface presented on a mobile device display, the method comprising, by a processor: 
receiving first sensor data comprising fingerprint data from at least one first sensor of a mobile device, 
authenticating a user of the mobile device based on the first sensor data; 
receiving second sensor data from at least one second sensor of the mobile device; 
determining a hand of a user that is holding the mobile device based on the first sensor data and the second sensor data which are weighted differently for determining the hand of the user that is holding the mobile device; 
identifying, based on the determination and a user profile, a first user interface to be presented on the display; 
receiving a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device; and 
adjusting the user interface based on the received user instruction.
20.       (Currently Amended)  A mobile device comprising: 
a display configured to present a user interface to a user;
a plurality of sensors; and
a processor configured to:
receive first sensor data comprising fingerprint data from at least one first sensor of the plurality of sensors,
authenticate the user based on the first sensor data,
receive second sensor data from at least one second sensor of the plurality of sensors,
determine one of a left hand and a right hand of the user that is holding the mobile device based on the first sensor data and the second sensor data which are weighted differently for determining the one of the left hand and the right hand of the user that is holding the mobile device, 
adjust, based on the determination and a user profile, the user interface presented on the display,
subsequent to making the adjustment, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device, and
adjust the user interface presented on the display based on the received user instruction.


The following is the examiners reasons for allowance:

In addition to the remarks filed 04/08/2022 and interview on 05/02/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 14 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of receive first sensor data comprising fingerprint data from at least one first sensor of the plurality of sensors, authenticate the user based on the first sensor data, receive second sensor data from at least one second sensor of the plurality of sensors, determine one of a left hand and a right hand of the user that is holding the mobile device based on the first sensor data and the second sensor data which are weighted differently for determining the one of the left hand and the right hand of the user that is holding the mobile device, adjust, based on the determination and a user profile, the user interface presented on the display, subsequent to making the adjustment, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device, and adjust the user interface presented on the display based on the received user instruction.
At best the prior arts of record, specifically, Rastogi (US 20170060398 A1 hereinafter Rastogi) teaches determines left or right hand using sensors such as touch and adjusting the interface accordingly (see Fig. 5 , ¶20). Hung et al. (US 20200073507 A1 hereinafter Hung) teaches different sensors and corresponding weights for determination (see ¶55) Park et al. (US 20150077381 A1 hereinafter Park) teaches receives a pattern of motion (movement) of device to adjust interface (zoom) (see ¶45)
Newly cited art Schorsch et al. (US 20170038847 A1) teaches using accelerometers with gestures for implementing interfaces (see ¶72). Karunamuni et al. (US 20180335939 A1) teaches weighting measurements from different source sensors (see ¶195)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 14 and 20 as a whole.
Thus, claims 1, 14 and 20 are allowed over the prior art of record.
Claims 2-12, 15-18 and 21-22 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 04/08/2022 and interview on 05/02/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143